Title: From Thomas Jefferson to Samuel Garland, 30 June 1820
From: Jefferson, Thomas
To: Garland, Samuel


Sir
Monticello.
June 30. 20.
Your two letters of the 15th and 21st inst. have been recieved. on the withdrawing of one half of our circulating medium, the prostration of commerce produced by it, and the fall in the price of produce which suddenly ensued and is likely to the permanent, I became sensible that the debts which I had expected to pay from annual crops as prices had been, could no longer be met in that way. I determined therefore at once, as soon as things should take their new stand, and a fair price could be obtained, to make a sale of property so as to pay every thing I owe. my expences of the last year having been on the usual scale, & the produce of the year selling but for one half the usual price, have added that much to the calls on me. I have just accomplished one sale which will free me from all minor calls. I am in treaty for another which I hope to close, and as soon as I can get to Bedford I shall endeavor to make a 3d sale sufficient to compleat the discharge of every thing I owe. not knowing what instalments I may be forced to admit, I am not able as yet to fix particular epochs of payment; but as soon as these sales can be accomplished, I will inform you & fix times. my present expectation is that I can discharge the bond to mr Millar at two instalments of the next spring, & the spring after that. of one thing I pray you to be assured that it shall be as early as the sale of either produce or property can enable me to effect it mr White’s money will be in my hands within a few days. if I do not go to Bedford within a fortnight I will inclose by mail either the cash, or an order for it on Richmond accordingly as the payment is made to me here or there. I pray you to accept the assurance of my great respect.Th: Jefferson